SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Northern District of New York, and was submitted by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.
Defendant Pierre Gaston LaPorte appeals from a judgment entered in the United States Court of Appeals for the Northern District of New York, following his plea of guilty before David N. Hurd, Judge, convicting him of being found in the United States without the permission of the United States Attorney General, after having been deported following conviction of an aggravated felony, in violation of 8 U.S.C. § 1326; unlawfully possessing and using an identification document, in violation of 18 U.S.C. § 1028(a)(4); and making false statements to Immigration and Naturalization Services agents, in violation of 18 U.S.C. § 1001(a)(2). LaPorte was sentenced principally to concurrent prison terms of 51 months on the § 1326 and § 1001 counts, and 36 months, to be served concurrently, on the § 1028 count. On appeal, he contends that a sentence of more than two years for his § 1326 offense was improper under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because the indictment did not allege his prior conviction of an aggravated felony, and such a conviction was neither admitted by him nor proven beyond a reasonable doubt. He concedes that such a sentence was nonetheless permissible in light of the Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), and that Apprendi did not overrule Almendarez-Torres; however, he pursues this appeal in order to preserve the issue for review in the Supreme Court. (See LaPorte brief on appeal at 6.) We conclude that the appeal lacks merit for the reasons stated in United States v. Latorre-Benavides, 241 F.3d 262, 264 (2d Cir.2001) (per curiam).
We have considered all of Laporte’s contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.